Citation Nr: 0725337	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-33 678	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona





THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back disability.




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1991 to March 1995.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the San Diego, California Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for spondylolisthesis, L5-S1, rated 10 percent.  
The veterans claims file is now in the jurisdiction of the 
Phoenix, Arizona RO.  In May 2006, the veteran submitted 
evidence with a waiver of RO initial review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In May 2006, the veteran submitted Southern Arizona VA Health 
Care System MRI results that showed disk dessication at the 
L5-S1 level.  The impression provided was "[d]isk protrusion 
at the L5-S1 level, abutting the L5 nerve roots 
bilaterally."  The only VA treatment record associated with 
the claims file is the March 2005 VA examination report.  The 
MRI results suggest that there may be additional pertinent VA 
treatment records that remain outstanding.  VA treatments 
records are constructively of record and must be secured.

Additionally, MRI results indicate the veteran may have 
intervertebral disc syndrome, which can be rated under 
separate criteria.  However, it is unclear whether 
intervertebral disc syndrome is related to the service-
connected disability of spondylolisthesis at L5-S1, and, 
thus, whether symptoms associated with intervertebral disc 
syndrome can also be attributed to the service-connected 
disability.  Hence, a VA examination is necessary. 



Accordingly, the case is REMANDED for the following:

1.  The RO must obtain copies of all 
records of VA treatment the veteran has 
received for his low back disability.

2.  The RO should then arrange for a VA 
orthopedic examination to determine the 
current nature and severity of the 
veteran's low back disability.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should be 
provided with a copy of the current 
criteria for rating disabilities of the 
spine.  Any indicated studies should be 
performed and the examination should 
include range of motion studies of the 
lumbar spine.  All symptoms and functional 
limitations due to the service-connected 
low back disability must be identified.  
The examiner must explain the rationale 
for any opinions given.  The examiner is 
also asked to respond to the following 
questions:

(a)	Does the veteran have 
intervertebral disc syndrome which is 
related to his service-connected 
spondylolisthesis at L5-S1?

(b)	If any intervertebral disc 
syndrome is not related, then please 
distinguish (to the extent possible) 
between symptoms attributable to 
service-connected spondylolisthesis 
and those attributable to 
intervertebral disc syndrome.  If 
symptoms of the two disabilities 
cannot be distinguished, please so 
indicate.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

